        Case 1:16-cr-00088-CKK Document 69 Filed 09/30/18 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

      V.                                              16-cr-0088(CKK)



DAVID BERNIER



MEMORANDUM IN AID OF SENTENCING AND DEFENDANT’S REQUEST THAT HE
        BE ALLOWED TO CONTINUE ON SUPERVISED RELEASE

      Defendant, by and through undersigned counsel, does hereby submit this

Sentencing Memorandum in support of this request that he be permitted to continue on

supervised release.

                           I. INITIAL CONSIDERATIONS

a.    The violation determined by the Court is a Class C violation and not a Class B

violation. The United States did not meet its burden of proving that defendant engaged

in conduct that would constitute an offense punishable by a term of imprisonment in

excess of one year. Accordingly, the 4 to 10 month sentencing range for a Grade C

violation is outside the sentence contemplated by the Sentencing Guidelines. See

U.S.S.G § 7B1.4




                                           1
         Case 1:16-cr-00088-CKK Document 69 Filed 09/30/18 Page 2 of 7




b.    Defendant incorporates by reference all past arguments concerning his personal,

family, military history and documents submitted in support of his earlier sentencing

before this Court and makes all prior allocutions a part of this proceeding.

            II. A PERIOD OF IMPRISONMENT IS NOT NECESSARY
     AND IMPOSITION OF A PERIOD OF COMMUNITY SERVICE BETTER SERVES
           THE NEEDS AND INTERESTS OF THE COMMUNITY

       The previously addressed medical concerns of defendant’s mother have

significantly deteriorated since defendant last appeared before this Court for sentencing.

Attached hereto and identified as defendant’s Exhibit #1 is a four page letter from

defendant’s mother Theresa Bernier. Ms. Bernier can no longer operate a motor vehicle

and is dependent upon her two sons to enable her to remain in her home. She

corroborates defendant’s essential assistance to her in terms of preparing meals, doing

housework, operating the remote control to the spinal stimulator implanted in her back

and manages her medical appointments and medications.

       Ms. Bernier currently receives care from MaineHeath and hospice care at home.

The spinal stimulator implant in her back impedes the ability of family members to place

her in a skilled nursing home as the level of care and technology required to operate the

stimulator is cumbersome. Defendant and his brother have the necessary proficiency to

operate the spinal equipment.




                                             2
         Case 1:16-cr-00088-CKK Document 69 Filed 09/30/18 Page 3 of 7




       Ms. Bernier further documents the effects of PTSD on defendant’s state of mind.

The PTSD is not self-inflicted. Rather, it is a consequence of the events experienced by

defendant during his twenty years of voluntary service to the United States Armed

Forces. In sum, defendant is a caring, loving and devoted son to his seriously ill mother

and an essential component in her ability to lead a life within her own home and outside

the confines of an assisted living facility.

       Defendant’s Exhibit #2, from Dr. Steven Cutone, DO of the Southern Maine

Medical Center, corroborates the medical ailments being experienced by defendant’s

mother. The Exhibit corroborates the need for round the clock care by defendant and

his brother.

       Attached hereto and identified as defendant’s Exhibit # 3 is a letter from Douglas

Bennett, PA-C of Urology Associates of York Hospital. The letter confirms that

defendant is HIV positive and indicates that he has an elevated prostate-specific

antigen. Defendant’s family history of cancer is cause for concern in this regard and he

is scheduled for a follow-up PSA screening on December 3, 2018 to determine whether

a prostate biopsy will be necessary to evaluate if prostate cancer is present.

       Defendant’s Exhibit #4, a letter from the brother of defendant, emphasizes the




                                               3
         Case 1:16-cr-00088-CKK Document 69 Filed 09/30/18 Page 4 of 7




challenges presented by caring for their mother and the need for defendant’s assistance

in the providing of the care.

       Defendant’s Exhibit #5, a letter from defendant’s treating psychologist Dr.

Nicoloff, reiterates her concerns that he is going through a rough period, but his long-

term prognosis is positive.” Defendant notes that continuation of his therapy with Dr.

Nicoloff is an important component to his recovery.

       Defendant submits that a non-custodial sentence is sufficient to deter others. In

analyzing the factors set out in 18 U.S.C. § 3535 (a), defendant requests the Court

consider the purposes for consideration of deterrence and the importance is assessing

that need in the context of the full measure of the human being who is before the Court.

       David Bernier appears before this Court as a man in his 50’s who, for the most

part, has led a productive life that includes service to his country and dedication to his

family. He is a loving son and brother, an honorably discharged member of the Armed

Services and a person who has substantially contributed to the betterment of his

community.

       David Bernier has indeed suffered severe consequences as a result of his

criminal conduct. He is financially ruined, has lost the respect of many lifetime friends, is




                                              4
         Case 1:16-cr-00088-CKK Document 69 Filed 09/30/18 Page 5 of 7




no longer employable in the profession for which he received his doctorate, has a

permanent criminal record and has served a period of incarceration in a federal prison.

       Deterrence will not be served by an additional prison sentence. Defendant

submits that continuing him on supervised release with strict requirements related to

community service and any other conditions deemed appropriate by the Court will

satisfy the need for deterrence. See United States v. Stewart, 590 F.3d 93,141 (2d Cir.

2009) (“need for deterrence and protection of the public is lessened because the

conviction itself already visits substantial punishment on the defendant.”) See also

United States v. Coughlin, No. 06-20005, 208 U.S. Dist. LEXIS 11263, at *27 (W.D. Ark.

2/1/08) (In sentencing Thomas Coughlin, the former chief operating officer of Wal-Mart,

the Court found that a sentence of probation and home detention was “capable of

deterring corporate executives like Coughlin, who cherish their freedom of movement

and right of privacy, from engaging in conduct similar to Coughlin’s).

       The Supreme Court has recognized the wide latitude provided to trial courts in

fashioning a sentence that fits the individual who is facing sentencing.

              Consistent with the principle that the punishment shall fit
              the offender and not merely the crime, this Court has
              observed a consistent and uniform policy under which a
              sentencing judge could exercise a wide discretion in the
              sources and types of evidence used to assist him in determining
              the kind and extent of punishment to be imposed….district




                                             5
         Case 1:16-cr-00088-CKK Document 69 Filed 09/30/18 Page 6 of 7




              courts may impose sentences within statutory limits based upon
              appropriate consideration of all of the § 3553 (a) factors.

Pepper v. United States, 562 S.Ct. 476 (2011).

                                III. CONCLUSION

       There are alternatives to incarceration that can satisfy the concerns that are to be

considered by the Court. Community service imposes conditions on the defendant that

can be beneficial to the community, serves as a sanction against defendant and will

serve as a notice of deterrence to any other person engaged in the type of conduct for

which defendant has been convicted. In addition, it will allow defendant to provide much

needed care to his mother while still addressing the factors set forth in §3553.

       Defendant has proven he can and will satisfy community services requirements.

He asks that he be permitted to perform additional community service requirements in a

location deemed appropriate to the Court.




                                                        Respectfully submitted,
                                                        _____/s/_________
                                                        Steven R. Kiersh #323329




                                            6
        Case 1:16-cr-00088-CKK Document 69 Filed 09/30/18 Page 7 of 7




                                                  533 Wisconsin Avenue, N.W.
                                                  Suite 440
                                                  Washington, D.C. 20015
                                                  (202)347-0200


                              CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and accurate copy of the foregoing was served,
via ECF, upon all counsel of record on this the 30th day of September, 2018.



                                                  _______/s/_____________
                                                  Steven R. Kiersh




                                        7
